Pwangsunthie v Marco Realty Assoc., L.P. (2016 NY Slip Op 01048)





Pwangsunthie v Marco Realty Assoc., L.P.


2016 NY Slip Op 01048


Decided on February 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


197 308520/09

[*1]Orrathai Pwangsunthie, Plaintiff-Appellant,
vMarco Realty Associates, L.P., et al., Defendants, Dr. Jay's, Inc., Defendant-Respondent.


Wingate, Russotti, Shapiro & Halperin, LLP, New York (Brielle C. Goldfaden of counsel), for appellant.
Eustace, Cotter & Bender, White Plains (Julie C. Hellberg of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about September 11, 2014, which, insofar as appealed from as limited by the briefs, granted the motion of defendant Dr. Jay's, Inc. for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Plaintiff was injured when she lost her balance while descending the first of two steps leading down from the mezzanine area to the main floor of defendant Dr. Jay's store. Although plaintiff reached for a handrail to prevent her from falling, the stairs did have handrails.
The motion court properly found that the two steps between the mezzanine and ground-floor level of the store constituted "access stairs," and not "interior stairs," within the meaning of the 1968 Building Code (Administrative Code of City of NY §§ 27-232, 27-375[f]). Therefore, the Code's requirement that "interior stairs" have handrails has no applicability, whether or not the 1968 Building Code applied to defendant's renovation of the store (see Administrative Code § 27-232; Cusumano v City of New York, 15 NY3d 319, 324 [2010]; Martin v DNA Rest. Corp., 103 AD3d 575 [1st Dept 2013]; Remes v 513 W. 26th Realty, LLC, 73 AD3d 665 [1st Dept 2010]).
Defendant demonstrated through photographs, as well as plaintiff's testimony, that the steps inside its store were without defects or debris, and were well lit. Plaintiff failed to contradict, or submit evidence to rebut the showing that the
two steps did not constitute a dangerous condition on the premises (see Remes at 666; Burke v Canyon Rd. Rest., 60 AD3d 558 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 11, 2016
CLERK